     Case 3:19-cr-05141-LAB Document 37 Filed 05/06/20 PageID.257 Page 1 of 3



1
2
3
4
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     UNITED STATES OF AMERICA,                         CASE NO. 19cr5141-LAB

12                                          Plaintiff,
                                                         ORDER DENYING RENEWED MOTION
                            vs.                          FOR BAIL REVIEW [Dkt. 33]
13
14     FRANCISCO JAVIER RUIZ-CASAS,
                                        Defendant.
15
16
17           Currently before the Court is Defendant Francisco Javier Ruiz-Casas’s Renewed

18    Motion for Bail Review. Dkt. 33.1 For the reasons below, that Motion is DENIED.

19           Defendant is a Mexican national charged with illegal reentry in violation of 8 U.S.C.

20    § 1326.   At Defendant’s initial appearance on November 26, 2019, Magistrate Judge

21    Bernard Skomal ordered him detained, finding that he posed a “serious flight risk.” Dkt. 10.

22    Among the reasons supporting that finding were that Defendant “faces deportation again,

23    [has] been deported twice[, has a] significant criminal history in this country, [and] two felony

24    convictions [are] listed on the complaint, one for which he served almost nine years in prison

25
26    1 Although district courts cannot defer ruling on bail-review motions as a result of the
      coronavirus pandemic, the Ninth Circuit is clear that courts need not hold hearings on such
27    motions. See Order, USA v. Martinez-Thomas, 20-50095 (9th Cir. Apr. 30, 2020). The
28    Court finds this matter suitable for disposition on the papers.



                                                   -1-
     Case 3:19-cr-05141-LAB Document 37 Filed 05/06/20 PageID.258 Page 2 of 3



1     for a drug conspiracy” and another for which he served “13 months and a day.” Dkt. 36, at
2     5:19-25. The Magistrate acknowledged that Defendant has family in Los Angeles—a factor
3     that would ordinarily cut in favor of setting release conditions—but that this family appeared
4     unwilling or unable to post a property bond, “the only kind of bond [the Magistrate] would
5     consider in this case.” Id. at 4:22-23. On this record, the Magistrate concluded that
6     Defendant posed a flight risk and declined to set conditions of release.
7            Defendant argues that the previous detention order should be reconsidered in light
8     of the coronavirus pandemic.       Although he does not allege that he suffers from any
9     underlying health conditions that makes him uniquely susceptible to the virus—by all
10    accounts, he is a healthy 38-year-old man—he argues that the conditions at Otay Mesa
11    Detention Center, which has suffered a recent outbreak of cases, counsel in favor or
12    releasing him on bail.
13           As an initial matter, the Court agrees with the Magistrate’s conclusion that Defendant
14    poses a “serious flight risk” under section 3142. Defendant’s prior record and the lengthy
15    sentence he now faces if convicted both suggest as much. His presentence report indicates
16    that he faces a guideline imprisonment range of 30 to 37 months in custody. Dkt. 26 at 16.
17    Facing that kind of time, Defendant’s incentives are obvious: abscond and avoid the
18    sentence. As the government points out, the COVID-19 pandemic in fact makes it easier
19    for defendants to abscond, as in-person visits by Pretrial Services Officers are likely to be
20    curtailed or eliminated.
21           Defendant argues that a $30,000 personal appearance bond, posted by a family
22    member, is sufficient to eliminate any flight risk. The Court is not convinced. If Defendant
23    were facing a minimal prison term, or if he were seeking bail review prior to pleading guilty,
24    perhaps this would be a different case. But, again, the significant sentence Defendant faces
25    here suggests that a bond, even a significant one, is unlikely to ensure his appearance.
26           The coronavirus pandemic doesn’t alter this calculus.             Although the Court
27    appreciates the risks coronavirus poses to inmates in detention centers, it is not at liberty to
28    order pretrial release “just because of the current pandemic’s generic risks, . . . [n]o matter



                                                  -2-
     Case 3:19-cr-05141-LAB Document 37 Filed 05/06/20 PageID.259 Page 3 of 3



1     the heightened risks intrinsic to prison populations as a matter of public health.” United
2     States v. Villegas, 2020 WL 1649520, at *2 (C.D. Cal. 2020). Defendant is a “generic
3     detainee, in that he claims neither to have contracted the virus nor to suffer from any
4     underlying health issues placing him at greater risk than anyone else in Government
5     custody. . . . If he’s entitled to relief, who isn’t?” Lopez-Marroquin v. Barr, Order, 18-72922
6     (9th Cir. April 9, 2020) (Callahan, J., dissenting).
7            In sum, the Court finds by a preponderance of the evidence that the section 3142(g)
8     factors still counsel in favor of detention. Defendant’s renewed motion is DENIED.
9            IT IS SO ORDERED.
10    Dated: May 6, 2020
11                                                    HONORABLE LARRY ALAN BURNS
                                                      Chief United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -3-
